IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 26, 2008
                               No. 07-60760
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

SALAH AHMAD NAJJAR

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A72 815 810


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Salah Ahmad Najjar has filed a petition for review of a final order of the
Board of Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ)
denial of his application for cancellation of removal under 8 U.S.C. § 1229b(b).
Najjar argues that, in determining that he did not establish the requisite
“exceptional and extremely unusual hardship,” the IJ failed to consider the
hardship factors in the aggregate and their cumulative effect. Although this is
couched as a legal question, Najjar is asking this court to review the IJ’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60760

hardship determination.      We lack jurisdiction to do so.         See 8 U.S.C.
§ 1252(a)(2)(B)(i); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). We
dismiss the petition to the extent that it seeks review from the BIA’s
discretionary decision to deny cancellation of removal.
      Najjar argues that the IJ acted contrary to law by questioning whether his
stepchildren are qualifying relatives for cancellation purposes; that the IJ denied
his Fifth Amendment due process right to a fair hearing by questioning his good
moral character and erred in finding marital fraud; and that the differential
treatment of Arabs in immigration courts violates the Equal Protection Clause.
      Because Najjar was denied cancellation of removal because he failed to
establish the hardship requirement, we do not address whether the IJ erred in
questioning whether Najjar met the other requirements. Najjar’s due process
and equal protection claims are unavailing. See Mireles-Valdez v. Ashcroft, 349
F.3d 213, 219 (5th Cir. 2003); Ahmed v. Gonzales, 447 F.3d 433, 439 (5th Cir.
2006). The petition is denied as to these claims.
      PETITION DISMISSED IN PART, DENIED IN PART.




                                        2